IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,747-02


EX PARTE EDWARD LEE BUSBY, JR.





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. C-2-008387-0920589-B IN CRIMINAL DISTRICT COURT TWO

TARRANT COUNTY



Per curiam.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5. (1)
	Applicant was convicted in November 2005 of capital murder committed on January
30, 2004.  Tex. Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (2)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Busby v. State, 253 S.W.3d 661 (Tex.
Crim. App. 2008). Applicant filed his initial post-conviction application for writ of habeas
corpus in the convicting court in 2008, and this Court denied relief in 2009.  Applicant then
filed an application for a writ of habeas corpus in federal district court.  The federal district
court stayed the proceeding and held it in abeyance so that applicant could exhaust claims
in state court.  Busby v. Thaler, No. 4:09-CV-160-Y, Document 62 (N.D. Tex - Fort Worth
Div., August 17, 2012).  Applicant then filed this subsequent application in the conviction
court on October 1, 2012.  In compliance with Art. 11.071, § 5(b)(1), the convicting court
forwarded this application to this Court.
	We have reviewed this subsequent application and find that the allegations fail to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the application
as an abuse of the writ without considering the merits of the claims.  Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 6TH DAY OF MARCH, 2013.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.
2.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.